UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
CARL T. WOOLRIDGE,              )
                                )
     Plaintiff,                 )
                                )
     v.                         )   Civil Action No. 12-539 (RWR)
                                )
POTOMAC COLLEGE LLC, et al.,    )
                                )
     Defendants.                )
_______________________________)

                        MEMORANDUM OPINION

     Plaintiff Carl Woolridge, a former employee of Potomac

College LLC, filed a five-count complaint against Potomac College

LLC, the president and CEO of Potomac College LLC, Jim Otten, and

Woolridge’s former supervisor, Chet White, alleging race and age

discrimination in violation of Title VII of the Civil Rights Act

of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.,1 and common law

claims of assault, intentional infliction of emotional distress,

retaliation, and false light.   The defendants have filed a motion

to dismiss Woolridge’s complaint for failure to state a claim.

     Local Civil Rule 7(b) provides that

     [w]ithin 14 days of the date of service . . . , an
     opposing party shall serve and file a memorandum of
     points and authorities in opposition to the motion. If
     such a memorandum is not filed within the prescribed
     time, the Court may treat the motion as conceded.

LCvR 7(b).   “[I]t is well settled that a plaintiff’s



     1
       Woolridge does not assert that he is entitled to relief
under the Age Discrimination in Employment Act, 29 U.S.C. § 621.
                                 - 2 -

failure to respond to a motion to dismiss permits a court to

grant the motion as conceded.”    Hoffman v. District of Columbia,

681 F. Supp. 2d 86, 94 (D.D.C. 2010) (citing Fox v. Am. Airlines,

389 F.3d 1291, 1294-95 (D.C. Cir. 2004) (affirming dismissal of a

complaint where the plaintiff failed to file a timely response to

the defendant’s motion to dismiss)).

     Woolridge did not respond to the defendants’ motion.       On

January 3, 2013, an order was issued requiring Woolridge to show

cause by January 24, 2013 why the defendants’ motion to dismiss

should not be granted as conceded.       The plaintiff has failed to

file a response to the January 3 Order to Show Cause, and has

still not responded to the defendants’ motion.      Accordingly, the

defendants’ motion will be deemed conceded and it will be

granted.

     A final order accompanies this memorandum opinion.

     SIGNED this 25th day of January, 2013.



                                         /s/
                                  RICHARD W. ROBERTS
                                  United States District Judge